NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DARIN KUCHAES,                              )
                                            )
             Appellant,                     )
                                            )
v.                                          )             Case No. 2D14-1119
                                            )
SUNCOAST SCHOOLS FEDERAL                    )
CREDIT UNION,                               )
                                            )
           Appellee.                        )
________________________________            )


Opinion filed December 17, 2014.

Appeal from the Circuit Court for
Hillsborough County; Charles Edgar
Bergmann, Judge.

Benjamin Hillard of Castle Law Group,
P.A., Largo, for Appellant.

Theodore J. Hamilton of Wetherington
Hamilton, P.A., Tampa, for Appellee.


MORRIS, Judge.

             Darin Kuchaes appeals a final summary judgment entered in favor of

Suncoast Schools Federal Credit Union in its action for breach of contract on a

promissory note. We conclude that because Kuchaes' affirmative defenses were

stricken and because Kuchaes did not attempt to amend his pleadings, he waived his
right to assert the affirmative defenses in response to Suncoast's motion for summary

judgment and that any discovery intended to prove those defenses would have been

superfluous. See Cong. Park Office Condos II, LLC v. First-Citizens Bank & Trust Co.,

105 So. 3d 602, 607 (Fla. 4th DCA 2013). Yet, even if he had been entitled to assert

the defenses, we conclude that his affidavit in opposition to Suncoast's motion was

insufficient to preclude entry of final summary judgment. See Land Dev. Servs., Inc. v.

Gulf View Townhomes, LLC, 75 So. 3d 865, 870 (Fla. 2d DCA 2011); Gen. Mortg. &

Fin. Corp. v. Panks, 193 So. 2d 710, 711 (Fla. 2d DCA 1967).

             Affirmed.

NORTHCUTT and WALLACE, JJ., Concur.




                                          -2-